IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-50707
                          Summary Calendar


MORRIS R. BROUSSARD, ET AL.,

                                          Petitioners,

JOHN M. LANE,

                                          Petitioner-Appellant,

versus

JAMES COLLINS, Director; WAYNE SCOTT, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
KENT RAMSEY, Regional Director; RODNEY COOPER, Warden;
PATRICK ROSS, Disciplinary Captain; TRACY MCLIN, Counsel
Substitute II; ROBERT PARKER, Warden, Michael Unit; GARY
L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondents-Appellees.

          ____________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-96-CV-356
          ____________________________________________

                          February 1, 2000

Before SMITH, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:*

     John M. Lane, Texas prisoner # 503730, appeals the district

court’s summary judgment in favor of respondents.   Lane’s primary

contention on appeal is that he was placed in administrative

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
segregation for more than six years in violation of his due

process rights.   Placement in administrative segregation, without

more, does not constitute a deprivation of a constitutionally

cognizable liberty interest.   See Luken v. Scott, 71 F.3d 192,

193 (5th Cir. 1995).   Lane argues that the extraordinary length

of his confinement in administrative segregation is the

“something more” required to raise a cognizable constitutional

claim.   Contrary to Lane’s contention, Luken did not turn on the

duration of the administrative segregation at issue, but rather

on the determination that administrative segregation does not

impose the type of atypical and significant deprivation on an

inmate in relation to the ordinary incidents of prison life

necessary to create a liberty interest cognizable under the Due

Process Clause.   See Pichardo v. Kinker, 73 F.3d 612, 613 (5th

Cir. 1996).   Accordingly, we affirm the judgment of the district

court.

     We deny Lane’s request for expungement of his administrative

record as Lane has failed to show that he will suffer any future

adverse consequences as a result of the record.   See Bailey v.

Southerland, 821 F.2d 277, 279 (5th Cir. 1987).   Finally, we deny

Lane’s request for transfer of this matter to the Eastern

District of Texas as moot.

AFFIRMED; REQUEST FOR EXPUNGEMENT DENIED; REQUEST FOR TRANSFER

DENIED AS MOOT.




                                 2